Citation Nr: 0513025	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-35 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver, asserted as abnormal liver, to include as secondary to 
the veteran's in-service exposure to Agent Orange.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to December 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied service connection for 
cirrhosis of the liver, which was claimed as "abnormal 
liver" and was asserted as secondary to in-service Agent 
Orange exposure, and bilateral hearing loss.  The veteran 
perfected a timely appeal of this determination to the Board.

In March 2005, the veteran's representative submitted, 
directly to the Board, evidence in support of the veteran's 
cirrhosis claim that was obtained via the Internet from 
PubMed, an online resource maintained by the National Library 
of Medicine, which enables the public to access published 
scientific data.  This evidence was accompanied by a waiver 
of RO consideration and will thus be considered by the Board 
in the adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

2.  Cirrhosis of the liver was not present in service or 
until many years thereafter, and is not related to service or 
to an incident of service origin, to include his in-service 
exposure to Agent Orange.  

3.  The medical evidence shows that the veteran's bilateral 
hearing loss was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSIONS OF LAW

1.  Cirrhosis of the liver was not incurred in or aggravated 
by active service, nor may its incurrence during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of service connection for cirrhosis of the liver and 
bilateral hearing loss, and that the requirements of the VCAA 
have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  In 
this regard, the Board points out that, as noted in the 
introduction, the veteran has submitted additional evidence 
that was accompanied by a waiver of RO consideration, 
demonstrating that he understood that he needed to submit all 
evidence in his possession that might help substantiate his 
claims.  Pelegrini.

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) that provides notice of the law and regulations, as 
well as the reasons and bases for the RO's determinations.  
In addition, by way of the RO's March and September 2002 
letters, which were issued to him prior to the RO's 
adjudication of the veteran's claims, see Pelegrini, VA 
apprised him of the information and evidence not of record 
that was necessary to support his claim.  In this regard, the 
Board observes that the veteran promptly responded to both 
the March and September 2002 RO letters later those same 
months, and reported that he was receiving all his medical 
care at the Nashville, Tennessee, VA Medical Center.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  In addition, VA specifically 
requested that the veteran provide any additional sources of 
evidence and/or argument in support of his claim.  For these 
reasons, the notices contained in the RO's March and 
September 2002 letters substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records and the records of his VA outpatient 
treatment.  With respect to his cirrhosis claim, the Board 
observes that the veteran has acknowledged that his appeal 
turns on whether this condition is related to his recognized 
in-service Agent Orange exposure, and as the RO pointed out 
in the November 2002 rating decision and the September 2003 
SOC, because the scientific evidence upon which VA bases a 
presumption of service connection does not show a link 
between cirrhosis of the liver and Agent Orange exposure; 
since the service and post-service medical records do not 
show that the condition developed during service or within 
the first post-service year, a point the veteran does not 
challenge; and because there is no competent evidence 
indicating that the veteran's cirrhosis is related to 
service, to include his presumed exposure to Agent Orange; 
the Board finds that there is no reasonable possibility that 
a VA examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that soliciting an 
opinion addressing the etiology of the veteran's cirrhosis is 
not "necessary."  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

With respect to his bilateral hearing loss claim, the Board 
notes that in October 2002, the veteran was afforded a formal 
VA examination to determine whether he has bilateral hearing 
loss for VA compensation purposes, and if so, whether it was 
at least as likely as not the disorder was related to or had 
its onset during service.  In light of the foregoing, and 
because the veteran's representative has submitted written 
argument in support of these claims, the Board finds that 
there is no pertinent identified evidence that has not been 
accounted for, and the Board will thus proceed with the 
consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims or to give his representative another opportunity 
to present additional evidence and/or argument, because the 
essential fairness of the adjudication was maintained.  See 
Mayfield; see also Bernard v. Brown, supra.  In this case, 
the record on appeal demonstrates the futility of any further 
evidentiary development and there is no reasonable 
possibility that additional assistance would aid him in 
substantiating his claims.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

The veteran asserts, in essence, that service connection is 
warranted for cirrhosis of the liver because he was exposed 
to Agent Orange while serving in Vietnam during service.  In 
support, as noted in the introduction, he submitted evidence 
obtained via the Internet from PubMed, an online resourced 
maintained by the National Library of Medicine.  With respect 
to his bilateral hearing loss, he essentially argues that the 
condition was of service origin.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the service medical records are negative 
for complaints or findings liver problems or impaired 
hearing, and the veteran does not contend otherwise.  Thus, 
although the Board has reviewed the lay and medical evidence 
in detail, because it is clear that the veteran has been 
diagnosed as having cirrhosis of the liver and bilateral 
hearing loss, the Board will focus its discussion on whether 
the veteran has cirrhosis of the liver that is related to 
service, to specifically include his presumed in-service 
Agent Orange exposure, or developed within one year of his 
discharge, as well as whether he has bilateral hearing loss 
that is related to or had its onset during service.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A.  Cirrhosis of the liver

As noted above, the service medical records are negative for 
any complaint, treatment or diagnosis of any liver problems, 
and the Report of Medical History at separation from service, 
dated in October 1969, shows that all of his body systems 
were found to be normal.  In addition, his DD Form 214 shows 
that his MOS (military occupational specialty) was personnel 
specialist.

As noted above, the veteran acknowledges the absence of 
complaint or treatment for liver problems during service, or 
indeed, for many years thereafter, but asserts that he 
developed cirrhosis of the liver due to his in-service 
exposure to Agent Orange.  In support, he submitted evidence 
that he obtained via the Internet from PubMed.  These 
materials show that a study of nearly 1,000 servicemen in the 
Army Chemical Corps unit, who served in Vietnam between 1965 
and 1971 and who were responsible for mixing and application 
of herbicides, had a statistically significant increase in 
the likelihood of developing cirrhosis.  The materials also 
reflect that a study revealed that veteran who participated 
in Operation Ranch Hand, an Air Force effort to spray 
herbicides in Southeast Asia during the Vietnam era, likewise 
disclosed that participants had an increased risk of liver 
disease.

The Board notes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
to Agent Orange during that service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
presumptive service connection for numerous diseases, will be 
established even though there is no record of such disease 
during service.  Id.; 38 C.F.R. § 3.309(e).  As the RO has 
pointed out, however, cirrhosis is not among those 
presumptive conditions.  

The post-service medical evidence shows that the veteran was 
diagnosed as having cirrhosis in 2002, more than 30 years 
after his discharge from active duty.  In addition, there is 
no competent medical evidence linking the disability to 
service.  Indeed, the only evidence addressing the etiology 
or onset of this condition are notations in the outpatient 
treatment records that reflect examiners' assessments that 
the disease is of unknown etiology.  Further, notwithstanding 
the evidence he filed that he obtained from the Internet, the 
Board finds that, given the veteran's MOS and his service in 
the United States Army, he does not have the type of service 
that has been associated with a particular increased risk of 
developing liver disease.  Indeed, the veteran does not he 
claim to have worked in or with the Army Chemical Corps or to 
have served in the United States Air Force, let alone, 
participating in Operation Ranch Hand.

In light of the foregoing, the Board but must deny this claim 
because there is no medical evidence indicating that the 
veteran has this disease due to service.  In reaching this 
determination, the Board does not question the sincerity of 
the veteran's conviction that his cirrhosis is related to his 
in-service exposure to Agent Orange.  As a lay person, 
however, the Board notes that the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. at 520; see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Since the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and because there is no medical 
evidence linking the veteran's cirrhosis to service, there is 
no basis upon which to establish service connection for this 
condition.




B.  Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this regard, the Board notes that the absence of in-
service evidence of hearing disability during service (i.e., 
one meeting the requirements of section 3.385, as noted 
above) is not fatal to the claim.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability and a medically sound basis for attributing 
that disability to service may serve as a basis for a grant 
of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

As noted above, the service medical records are negative for 
any complaints, diagnosis or treatment for hearing problems, 
and the veteran acknowledges as such.  In addition, October 
1969 Report of Medical Examination at service separation 
shows that an audiogram revealed pure tone threshold levels, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
00
xx
00
LEFT
00
00
00
xx
00

Speech audiometry testing assessing the veteran's recognition 
ability was not performed.  

In October 2002, the veteran was afforded a formal VA 
audiological evaluation to determine whether he had hearing 
loss for VA compensation purposes, and if so, the etiology 
and/or onset of that condition.  At the outset of his report, 
the examiner noted that he had reviewed the veteran's claims 
folder and discussed the veteran's pertinent in-service and 
post-service medical history.  During the evaluation, the 
veteran complained of having bilateral hearing loss, which he 
indicated had existed for many years and had been evident 
since 1976, and the examiner noted that the veteran had an 
in-service as well as post-service history of acoustic 
trauma.

An audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
60
75
85
LEFT
25
40
40
75
80

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and 84 percent in the left ear.  

The examiner diagnosed the veteran as having bilateral 
sensorineural hearing loss.  Thereafter, he essentially 
opined that because he had normal hearing at separation from 
service in October 1969 it was less likely than not that his 
current hearing loss was related to service.

As with the veteran's cirrhosis claim, the Board but must 
deny service connection for bilateral hearing loss because 
there is no medical evidence indicating that the veteran has 
this condition due to service.  In reaching this 
determination, the Board does not question the sincerity of 
the veteran's conviction that his hearing loss is related to 
service.  As a lay person, however, the Board notes that the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. at 520; see 
also Espiritu v. Derwinski, 2 Vet. App. at 494-95.  Because 
the veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, and since 
there is no medical evidence linking the veteran's bilateral 
hearing loss to service, there is no basis upon which to 
establish service connection for this condition.


ORDER

Service connection for cirrhosis of the liver is denied.

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


